                                                             JS-6
1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11                                          Case No. SACV 19-1243-GW-JEMx
     UNITED STATES OF AMERICA,
12                                         STIPULATED ORDER FOR
                          Plaintiff,       PERMANENT INJUNCTION AND
13
                                           CIVIL PENALTY JUDGMENT
14                   v.
15
     Media Mix 365, LLC, a California
16   limited liability company, also
17   d/b/a Solar Research Group, and
     Solar Nation,
18
19   Nicholas J. Long, individually and
     as an owner and officer of Media
20   Mix 365, LLC, and
21
     Nicole J. Long, a/k/a/ Nicole
22
     Leonard, a/k/a Nicole Leonard-
23   Long, individually and as an owner
24   of Media Mix 365, LLC,
25                        Defendants.
26
27
28
1          Plaintiff, the United States of America, acting upon notification and
2    authorization to the Attorney General by the Federal Trade Commission
3    (“Commission” or “FTC”), filed its Complaint for Permanent Injunction, Civil
4    Penalties and Other Equitable Relief (“Complaint”), for a permanent injunction, civil
5    penalties, and other relief in this matter, pursuant to Sections 13(b), 19, and 16(a)(1)
6    of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. §§ 53(b), 57b, and
7    56(a)(1). Defendants have waived service of the summons and the Complaint.
8    Plaintiff and Defendants stipulate to the entry of this Stipulated Order for Permanent
9    Injunction and Civil Penalty Judgment (“Order”) to resolve all matters in dispute in
10 this action between them.
11         THEREFORE, IT IS ORDERED as follows:
12                                         FINDINGS
13 1.      This Court has jurisdiction over this matter.
14 2.      The Complaint charges that Defendants participated in acts or practices in
15 violation of Section 5 of the FTC Act, 15 U.S.C. § 45, and the FTC’s Telemarketing
16 Sales Rule (the “TSR”), as amended, 16 C.F.R. Part 310, in the Telemarketing of
17 their clients’ products and services by, among other thing: (a) initiating and causing
18 the initiation of Telemarketing calls to consumers whose telephone numbers were on
19 the National Do Not Call (“DNC”) Registry, and by (b) causing phone numbers to
20 ring, or engaging Persons in telephone conversations, repeatedly or continuously
21 with the intent to annoy, abuse, or harass any Person at the called number.
22 3.      Defendants neither admit nor deny any of the allegations in the Complaint,
23 except as specifically stated in this Order. Only for purposes of this action,
24 Defendants admit the facts necessary to establish jurisdiction.
25 4.      Defendants waive any claim that they may have under the Equal Access to
26 Justice Act, 28 U.S.C. § 2412, concerning the prosecution of this action through the
27 date of this Order, and agree to bear their own costs and attorney fees.
28

                                               -2-
1    5.    Defendants and Plaintiff waive all rights to appeal or otherwise challenge or
2    contest the validity of this Order.
3                                          DEFINITIONS
4    For the purpose of this Order, the following definitions apply:
5          A.     “Assisting Others” includes, among other conduct, receiving an
6    inbound call that was generated through an Outbound Telephone Call.
7          B.     “Defendants” means all of the Individual Defendants and the Corporate
8    Defendant, individually, collectively, or in any combination.
9          C.     “Corporate Defendant” means Media Mix 365, LLC, also doing
10 business as Solar Research Group and as Solar Nation, and its successors and
11 assigns.
12         D.     “Individual Defendants” means Nicholas J. Long and Nicole J. Long,
13 a/k/a Nicole Leonard, a/k/a Nicole Leonard-Long.
14         E.     “Established Business Relationship” means a relationship between a
15 Seller and a consumer based on:
16                1)     The consumer’s purchase, rental, or lease of the Seller’s goods or
17                services or a financial transaction between the consumer and Seller,
18                within the eighteen (18) months immediately preceding the date of a
19                Telemarketing call; or
20                2)     The consumer’s inquiry or application regarding a product or
21                service offered by the Seller, within the three (3) months immediately
22                preceding the date of the Telemarketing call.
23         F.     “Express Written Agreement” means a written agreement that clearly
24 evidences a Person’s authorization that calls made by or on behalf of a specific party
25 may be placed to that Person, and shall include the telephone number to which the
26 calls may be placed and the signature of that Person.
27
28

                                               -3-
1          G.        “Outbound Telephone Call” means a telephone call initiated by a
2    Telemarketer to induce the purchase of goods or services or to solicit a charitable
3    contribution.
4          H.        “Person” means any individual, group, unincorporated association,
5    limited or general partnership, corporation, or other business entity.
6          I.        “Seller” means any Person who, in connection with a Telemarketing
7    transaction, provides, offers to provide, or arranges for others to provide goods or
8    services to the customer in exchange for consideration, whether or not such Person is
9    under the jurisdiction of the Commission.
10         J.        “Telemarketer” means any Person who, in connection with
11 Telemarketing, initiates or receives telephone calls to or from a customer or donor.
12         K.        “Telemarketing” means any plan, program, or campaign which is
13 conducted to induce the purchase of goods or services or a charitable contribution,
14 by use of one or more telephones, and which involves more than one interstate
15 telephone call.
16                                             ORDER
17                                                 I.
18                             Permanent Ban on Calls to Numbers
19        Listed on the National Do Not Call Registry by Individual Defendants
20         IT IS ORDERED that Individual Defendants Nicholas J. Long and Nicole J.
21 Long, whether acting directly or through an intermediary, are permanently restrained
22 and enjoined from:
23         A.        Initiating, causing others to initiate, or Assisting Others in initiating any
24 Outbound Telephone Call to any telephone number listed on the National Do Not
25 Call Registry; or
26         B.        Owning or controlling, holding a managerial post, consulting for,
27 serving as an officer in, having any revenue sharing agreement with, holding any
28

                                                   -4-
1    ownership interest, share, or stock in any company, other than a publicly traded
2    company, that engages in conduct banned by subsection I.A;
3                                              II.
4                 Permanent Ban on Robocalls by Individual Defendants
5          IT IS ORDERED that Individual Defendants Nicholas J. Long and Nicole J.
6    Long, whether acting directly or through an intermediary, are permanently restrained
7    and enjoined from:
8          A.    Initiating, causing others to initiate, or Assisting Others in initiating any
9    Outbound Telephone Call that delivers a prerecorded message; or
10         B.    Owning or controlling, holding a managerial post, consulting for,
11 serving as an officer in, having any revenue sharing agreement with, holding any
12 ownership interest, share, or stock in any company, other than a publicly traded
13 company, that engages in conduct banned by subsection II.A.
14                                            III.
15               Prohibition on Abusive Telemarketing by All Defendants
16         IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,
17 and employees, and all other Persons in active concert or participation with any of
18 them, who receive actual notice of this Order, whether acting directly or indirectly,
19 in connection with Telemarketing, are permanently restrained and enjoined from
20 engaging in, causing others to engage in, or Assisting Others engaging in, any of the
21 following practices:
22         A.    Causing any telephone to ring, or engaging any Person in telephone
23 conversation, repeatedly or continuously with intent to annoy, abuse, or harass any
24 Person at the called number.
25         B.    Initiating any Outbound Telephone Call to a Person when that Person
26 has previously stated that he or she does not wish to receive an Outbound Telephone
27 Call made by or on behalf of either the Seller whose goods or services are being
28

                                               -5-
1    offered, or made by or on behalf of the charitable organization for which a charitable
2    contribution is being solicited.
3          C.     Violating the Telemarketing Sales Rule, 16 C.F.R. Part 310, a copy of
4    which is attached to this Order as Attachment A.
5                                              IV.
6             Prohibition on Abusive Telemarketing by Corporate Defendant
7          IT IS FURTHER ORDERED that Corporate Defendant Media Mix 365, LLC,
8    also doing business as Solar Research Group and Solar Nation, its officers, agents,
9    and employees, and all other Persons in active concert or participation with any of
10 them, who receive actual notice of this Order, whether acting directly or indirectly,
11 in connection with Telemarketing, are permanently restrained and enjoined from
12 engaging in, causing others to engage in, or Assisting Others engaging in, any of the
13 following practices:
14         A.     Initiating any Outbound Telephone Call to any telephone number listed
15 for more than 31 days on the National Do Not Call Registry unless the Corporate
16 Defendant can demonstrate that the call was placed on behalf of a Seller to a Person
17 from whom the Seller had:
18                1.     Obtained the Express Written Agreement to place calls to that
19                       Person; or
20                2.     An Established Business Relationship with such Person; and that
21                       Person has not stated that he or she does not wish to receive
22                       Outbound Telephone Calls made by or on behalf of the Seller.
23         B.     Initiating, causing others to initiate, or Assisting Others with initiating
24 any Outbound Telephone Call that delivers a prerecorded message, other than a
25 message permitted for compliance with the call abandonment safe harbor in 16
26 C.F.R. § 310.4(b)(4)(iii); or unless the Seller has obtained from the recipient of the
27 call an express agreement, in writing, that authorizes prerecorded calls made by or
28

                                                -6-
1    on behalf of the Seller to such Person, and has complied with all other requirements
2    of 16 C.F.R. § 310.4(b)(1)(v).
3          C.     Abandoning any Outbound Telephone Call to a Person by failing to
4    connect the call to a live operator within two seconds of the Person’s completed
5    greeting, unless Defendants prove that the following four conditions are met:
6                 1.    The Seller or Telemarketer employs technology that ensures
7                       abandonment of no more than three percent of all calls answered
8                       by a Person, measured over the duration of a single calling
9                       campaign, if less than thirty days, or separately over each
10                      successive 30-day period or portion thereof that the campaign
11                      continues;
12                2.    The Seller or Telemarketer, for each Telemarketing call placed,
13                      allows the telephone to ring for at least fifteen seconds or four
14                      rings before disconnecting an unanswered call;
15                3.    Whenever a live operator is not available to speak with the
16                      Person answering the call within two seconds after the Person’s
17                      completed greeting, the Seller or Telemarketer promptly plays a
18                      recorded message that states the name and telephone number of
19                      the Seller on whose behalf the call was placed; and
20                4.    The caller, in accordance with 16 C.F.R. § 310.5(b)-(d), retains
21                      records establishing compliance with 16 C.F.R. §310.4(b)(4)(i)-
22                      (iii).
23         D.     Initiating any Outbound Telephone Call to a telephone number within a
24 given area code unless the Seller, either directly or through another Person, first has
25 paid the annual fee, required by 16 C.F.R. § 310.8(c), for access to the telephone
26 numbers within that area code that are included in the National Do Not Call
27 Registry; provided, however, that such payment is not necessary if the Seller
28 initiates or causes a Telemarketer to initiate calls solely to Persons pursuant to an

                                               -7-
1    Express Written Agreement or an Established Business Relationship, and the Seller
2    does not access the National Do Not Call Registry for any other purpose.
3                                              V.
4                   MONETARY JUDGMENT FOR CIVIL PENALTY
5          IT IS FURTHER ORDERED that:
6          A.     Judgment in the amount of Seven Million Six Hundred Thousand
7    Dollars ($7,600,000.00) is entered in favor of Plaintiff against Defendants, jointly
8    and severally, as a civil penalty.
9          B.     Defendants are ordered to pay to to Plaintiff, by making payment to the
10 Treasurer of the United States, Two Hundred Sixty-Four Thousand Dollars
11 ($264,000.00) as follows:
12                1.     Within seven (7) days of entry of this Order, Defendants are
13                       ordered to pay to Plaintiff $88,000.00;
14                2.     Within ninety (90) days of entry of this Order, Defendants are
15                       ordered to pay to Plaintiff $88,000.00; and
16                3.     Within one hundred twenty (120) days of entry of this Order,
17                       Defendants are ordered to pay to Plaintiff $88,000.00.
18         Such payment must be made by electronic fund transfer in accordance with
19 instructions previously provided by a representative of Plaintiff. Upon such
20 payment, the remainder of the judgment is suspended, subject to the Subsections
21 below.
22         C.     Plaintiff’s agreement to the suspension of part of the judgment is
23 expressly premised upon the truthfulness, accuracy, and completeness of
24 Defendants’ sworn financial statements and related documents (collectively,
25 “financial representations”) submitted to the Commission, namely:
26                1.     The Financial Statement of Individual Defendant Nicholas J.
27                       Long signed on April 4, 2019, and attachments, including the
28

                                               -8-
1                         Addendum, Addendums 2.1 and 3.1, and documents Bates
2                         numbered Nicholas Long-Individual 00001-00887;
3                 2.      The Financial Statement of Individual Defendant Nicole J. Long,
4                         signed on April 5, 2019, and attachments, including Addendums
5                         3.0 and 3.1, and documents Bates numbered Nicole Long –
6                         Individual 00001-00492
7                 3.      The Financial Statement of Corporate Defendant Media Mix 365,
8                         LLC signed by Nicholas J. Long, CEO, on April 2, 2019, and the
9                         attachments, including documents Bates numbered
10                        MediaMix365-Corporate Statement-00001-00141.
11         D.     The suspension of the judgment will be lifted as to any Defendant if,
12 upon motion by the Commission or Plaintiff, the Court finds that the Defendant
13 failed to disclose any material asset, materially misstated the value of any asset, or
14 made any other material misstatement or omission in the financial representations
15 identified above.
16         E.     If the suspension of the judgment is lifted, the judgment becomes
17 immediately due as to that Defendant in the amount specified in Subsection A above
18 (which the parties stipulate only for purposes of this Section represents the amount
19 of the civil penalty for the violations alleged in the Complaint), less any payment
20 previously made pursuant to this Section, plus interest computed from the date of
21 entry of this Order.
22         F.     Defendants relinquish dominion and all legal and equitable right, title,
23 and interest in all assets transferred pursuant to this Order and may not seek the
24 return of any assets.
25         G.     The facts alleged in the Complaint will be taken as true, without further
26 proof, in any subsequent civil litigation by or on behalf of the Commission,
27 including in a proceeding to enforce its rights to any payment or monetary judgment
28 pursuant to this Order.

                                               -9-
1          H.     Defendants agree that the judgment represents a civil penalty owed to
2    the government of the United States, is not compensation for actual pecuniary loss,
3    and, therefore, as to the Individual Defendants, it is not subject to discharge under
4    the Bankruptcy Code pursuant to 11 U.S.C. § 523(a)(7).
5          I.     Defendants acknowledge that their Taxpayer Identification Numbers
6    (Social Security Numbers or Employer Identification Numbers), which Defendants
7    previously submitted to the Commission, may be used for collecting and reporting
8    on any delinquent amount arising out of this Order, in accordance with 31 U.S.C.
9    §7701.
10                                             VI.
11                             CUSTOMER INFORMATION
12         IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,
13 and employees, and all other Persons in active concert or participation with any of
14 them, who receive actual notice of this Order, whether acting directly or indirectly,
15 are permanently restrained and enjoined from directly or indirectly:
16         A.     Disclosing, using, or benefitting from customer information, including
17 the name, address, telephone number, email address, social security number, other
18 identifying information, or any data that enables access to a customer’s account
19 (including a credit card, bank account, or other financial account), that any
20 Defendant obtained prior to entry of this Order in connection with Telemarketing;
21 and
22         B.     Failing to destroy such customer information in all forms in their
23 possession, custody, or control within 30 days after entry of this Order.
24         Provided, however, that customer information need not be disposed of, and
25 may be disclosed, to the extent requested by a government agency or required by
26 law, regulation, or court order.
27 ///
28 ///

                                               -10-
1                                             VII.
2                                      COOPERATION
3          IT IS FURTHER ORDERED that Defendants must fully cooperate with
4    representatives of the Commission in this case and in any investigation related to or
5    associated with the transactions or the occurrences that are the subject of the
6    Complaint. Defendants must provide truthful and complete information, evidence,
7    and testimony. Individual Defendants must appear and Corporate Defendant must
8    cause its officers, employees, representatives, or agents to appear for interviews,
9    discovery, hearings, trials, and any other proceedings that a Commission
10 representative may reasonably request upon 5 days written notice, or other
11 reasonable notice, at such places and times as a Commission representative may
12 designate, without the service of a subpoena. Further, to assist the Commission with
13 any investigation related to or associated with the transactions or the occurrences
14 that are the subject of the Complaint, and with monitoring Defendants’ compliance
15 with this Order, Defendants consent, for purposes of the Electronic Communications
16 Privacy Act, to the disclosure, by electronic communications service providers and
17 remote computing service providers, of the contents and records of their auto-dialed,
18 Telemarketing, or pre-recorded telephone communications. Defendants further
19 agree to execute, within five days of a request from the Commission, any forms or
20 other documents evidencing their consent that may be required by such electronic
21 communications service providers or remote computing service providers.
22                                            VIII.
23                           ORDER ACKNOWLEDGMENTS
24         IT IS FURTHER ORDERED that Defendants obtain acknowledgments of
25 receipt of this Order:
26         A.     Each Defendant, within 7 days of entry of this Order, must submit to
27 the Commission an acknowledgment of receipt of this Order sworn under penalty of
28 perjury.

                                              -11-
1          B.     For 5 years after entry of this Order, each Individual Defendant for any
2    business that such Defendant, individually or collectively with any other Defendants,
3    is the majority owner or controls directly or indirectly, and the Corporate Defendant,
4    must deliver a copy of this Order to: (1) all principals, officers, directors, and LLC
5    managers and members; (2) all employees having managerial responsibilities for
6    Telemarketing and all agents and representatives who participate in Telemarketing;
7    and (3) any business entity resulting from any change in structure as set forth in the
8    Section titled Compliance Reporting. Delivery must occur within 7 days of entry of
9    this Order for current personnel. For all others, delivery must occur before they
10 assume their responsibilities.
11         C.     From each individual or entity to which a Defendant delivered a copy
12 of this Order, that Defendant must obtain, within 30 days, a signed and dated
13 acknowledgment of receipt of this Order.
14                                             IX.
15                             COMPLIANCE REPORTING
16         IT IS FURTHER ORDERED that Defendants make timely submissions to the
17 Commission:
18         A.     Sixty days after entry of this Order, the Corporate Defendant must
19 provide a copy of all websites, emails, text messages, or other communications used
20 by itself or any third party since entry of this Order to obtain Express Written
21 Agreements for calls made by or on behalf of the Corporate Defendant.
22         B.     One year after entry of this Order, each Defendant must submit a
23 compliance report, sworn under penalty of perjury:
24                1.    Each Defendant must: (a) identify the primary physical, postal,
25                      and email address and telephone number, as designated points of
26                      contact, which representatives of the Commission and Plaintiff
27                      may use to communicate with Defendant; (b) identify all of that
28                      Defendant’s businesses by all of their names, telephone numbers,

                                              -12-
1                      and physical, postal, email, and Internet addresses; (c) describe
2                      the activities of each business, including the goods and services
3                      offered, the means of advertising, marketing, and sales, and the
4                      involvement of any other Defendant (which Individual
5                      Defendants must describe if they know or should know due to
6                      their own involvement); (d) describe in detail whether and how
7                      that Defendant is in compliance with each Section of this Order;
8                      and (e) provide a copy of each Order Acknowledgment obtained
9                      pursuant to this Order, unless previously submitted to the
10                     Commission.
11               2.    Additionally, each Individual Defendant must: (a) identify all
12                     telephone numbers and all physical, postal, email and Internet
13                     addresses, including all residences; (b) identify all business
14                     activities, including any business for which such Defendant
15                     performs services whether as an employee or otherwise and any
16                     entity in which such Defendant has any ownership interest; and
17                     (c) describe in detail such Defendant’s involvement in each such
18                     business, including title, role, responsibilities, participation,
19                     authority, control, and any ownership.
20               3.    The Corporate Defendant must also provide a copy of all
21                     websites, emails, text messages, or other communications used
22                     used by itself or any third party since the reporting required in
23                     Subsection IX.A, above, to obtain Express Written Agreements
24                     for calls made by or on behalf of the Corporate Defendant.
25        C.     For 20 years after entry of this Order, each Defendant must submit a
26 compliance notice, sworn under penalty of perjury, within 14 days of any change in
27 the following:
28

                                              -13-
1                1.     Each Defendant must report any change in: (a) any designated
2                       point of contact; or (b) the structure of any Corporate Defendant
3                       or any entity that Defendant has any ownership interest in or
4                       controls directly or indirectly that may affect compliance
5                       obligations arising under this Order, including: creation, merger,
6                       sale, or dissolution of the entity or any subsidiary, parent, or
7                       affiliate that engages in any acts or practices subject to this
8                       Order.
9                2.     Additionally, each Individual Defendant must report any change
10                      in: (a) name, including aliases or fictitious names, or residence
11                      address; or (b) title or role in any business activity, including any
12                      business for which such Defendant performs services whether as
13                      an employee or otherwise and any entity in which such
14                      Defendant has any ownership interest, and identify the name,
15                      physical address, and any Internet address of the business or
16                      entity.
17         D.    Each Defendant must submit to the Commission notice of the filing of
18 any bankruptcy petition, insolvency proceeding, or similar proceeding by or against
19 such Defendant within 14 days of its filing.
20         E.    Any submission to the Commission required by this Order to be sworn
21 under penalty of perjury must be true and accurate and comply with 28 U.S.C. §
22 1746, such as by concluding: “I declare under penalty of perjury under the laws of
23 the United States of America that the foregoing is true and correct. Executed on:
24 _____” and supplying the date, signatory’s full name, title (if applicable), and
25 signature.
26         F.    Unless otherwise directed by a Commission representative in writing,
27 all submissions to the Commission pursuant to this Order must be emailed to
28 DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal Service) to:

                                              -14-
1    Associate Director for Enforcement, Bureau of Consumer Protection, Federal Trade
2    Commission, 600 Pennsylvania Avenue NW, Washington, DC 20580. The subject
3    line must begin: U.S. v. Media Mix 365, LLC, Matter No. 1823070.
4                                               X.
5                                    RECORDKEEPING
6          IT IS FURTHER ORDERED that Defendants must create certain records for
7    20 years after entry of the Order, and retain each such record for 5 years.
8    Specifically, Corporate Defendant, in connection with Telemarketing, and each
9    Individual Defendant for any business that such Defendant, individually or
10 collectively with any other Defendants, is a majority owner or controls directly or
11 indirectly, must create and retain the following records:
12         A.     Accounting records showing the revenues from all goods or services
13 sold;
14         B.     Personnel records showing, for each Person providing services, whether
15 as an employee or otherwise, that Person’s: name; addresses; telephone numbers; job
16 title or position; dates of service; and (if applicable) the reason for termination;
17         C.     Records of all consumer complaints and refund requests, whether
18 received directly or indirectly, such as through a third party, and any response;
19         D.     Records of all Outbound Telephone Calls dialed by Defendants or on
20 behalf of Defendants or their businesses by their vendors, contractors, or
21 telecommunications providers, including for each call: (a) the number called; (b) the
22 caller ID number displayed; (c) the time and date of the call; (d) the duration of the
23 call; and (e) any telephone number or IP address to which the call was forwarded or
24 transferred;
25         E.     Copies of any Express Written Agreements obtained by the Corporate
26 Defendant, whether directly or indirectly, that correspond to all Outbound Telephone
27 Calls made by or on behalf of the Corporate Defendant to telephone numbers listed
28 on the National Do Not Call Registry;

                                               -15-
1          F.     Copies of any websites, emails, text messages, or other communications
2    used by itself or any third-party since entry of this Order to obtain Express Written
3    Agreements for calls made by or on behalf of the Corporate Defendant; and
4          G.     All records necessary to demonstrate full compliance with each
5    provision of this Order, including all submissions to the Commission.
6                                             XI.
7                             COMPLIANCE MONITORING
8          IT IS FURTHER ORDERED that, for the purpose of monitoring Defendants’
9    compliance with this Order, including the financial representations upon which part
10 of the judgment was suspended and any failure to transfer any assets as required by
11 this Order:
12         A.     Within 14 days of receipt of a written request from a representative of
13 the Commission or Plaintiff, each Defendant must: submit additional compliance
14 reports or other requested information, which must be sworn under penalty of
15 perjury; appear for depositions; and produce documents for inspection and copying.
16 The Commission is also authorized to obtain discovery, without further leave of
17 court, using any of the procedures prescribed by Federal Rules of Civil Procedure
18 29, 30 (including telephonic depositions), 31, 33, 34, 36, 45, and 69.
19         B.     For matters concerning this Order, the Commission or Plaintiff is
20 authorized to communicate directly with each Defendant. Defendant must permit
21 representatives of the Commission or Plaintiff to interview any employee or other
22 Person affiliated with any Defendant who has agreed to such an interview. The
23 Person interviewed may have counsel present.
24         C.     The Commission or Plaintiff may use all other lawful means, including
25 posing, through its representatives, as consumers, suppliers, or other individuals or
26 entities, to Defendants or any individual or entity affiliated with Defendants, without
27 the necessity of identification or prior notice. Nothing in this Order limits the
28

                                              -16-
1    Commission’s or Plaintiff’s lawful use of compulsory process, pursuant to Sections
2    9 and 20 of the FTC Act, 15 U.S.C. §§ 49, 57b-1.
3          D.    Upon written request from a representative of the Commission or
4    Plaintiff, any consumer reporting agency must furnish consumer reports concerning
5    Individual Defendants pursuant to Section 604(1) of the Fair Credit Reporting Act,
6    15 U.S.C. §1681b(a)(1).
7                                           XII.
8                           RETENTION OF JURISDICTION
9          IT IS FURTHER ORDERED that this Court retains jurisdiction of this matter
10 for purposes of construction, modification, and enforcement of this Order.
11
12
13 IT IS SO ORDERED.
14
15
16 Dated: June 27, 2019                    ________________________________
                                           HON. GEORGE H. WU,
17                                         U.S. District Judge
18
19
20
21
22
23
24
25
26
27
28

                                             -17-
